Citation Nr: 0630122	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from December 1973 to 
February 1980.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a March 2003 rating 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Atlanta, Georgia that denied the 
appellant's claim of entitlement to service connection for a 
low back disorder, to include foraminal narrowing at L3-S1, 
as well as his claim for service connection for a psychiatric 
disorder.

The appellant submitted a request for a videoconference Board 
hearing in the VA Form 9 he submitted in September 2004.  The 
appellant was subsequently scheduled for a videoconference 
hearing in August 2005; however the appellant failed to 
report for that hearing.  Because the appellant has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d).

The appellant submitted a claim for service connection for 
post-traumatic stress disorder in July 2003.  The issue of 
service connection for a psychiatric condition is separate 
from the issue of service connection for PTSD.  See Samuels 
v. West, 11 Vet. App. 433, 436 (1998) citing Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Therefore the 
issues on appeal are as listed on the cover sheet and the 
claim for service connection for PTSD is REFERRED to the RO 
for appropriate action.

In May 2003, the appellant raised claims for service 
connection for hypertension, headaches, indigestion, a neck 
disorder, diabetes, peripheral neuropathy and arthritis.  As 
it does not appear that the RO has issued a rating decision 
on any of these claims, they are all REFERRED to the RO for 
appropriate action.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not contain any diagnosis 
of, or records of treatment for, any psychiatric disorder.

2.  The record does not contain competent medical evidence of 
a nexus between the appellant's post-service psychiatric 
diagnoses and his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder (other than PTSD) are not met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in June 2002.  This document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The appellant's 
Social Security Administration records were obtained and 
added to the claims file.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained; 
the appellant stated in September 2003 that he had already 
supplied VA with all the information necessary to make a 
decision.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claim for service connection, such 
information is not applicable to this case.  The appellant 
was also provided with notice as to the clinical evidence 
necessary to establish service connection, as well as the 
assistance VA would provide.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connection, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b).  Service 
connection may be shown directly or, for certain "chronic 
diseases," such as a psychosis, presumed, if the disease 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required to 
establish that a disorder is chronic.  38 C.F.R. § 3.303.

Review of the appellant's service medical records reveals 
that his records were reviewed by a physician in October 
1977.  As reflected by the associated AF Form 422, that 
physician found no history of psychiatric problems during 
that review of the appellant's records.  The appellant 
underwent a service separation examination in January 1980.  
He did not complain of any psychiatric symptoms at that time 
and his clinical examination was normal.

Post-service there is no evidence of any diagnosis of, or 
treatment for, any psychiatric disorder until 2001, when he 
was diagnosed with anxiety reaction.  Social Security 
Administration records indicate that the appellant has been 
diagnosed with explosive disorder and depression.  VA 
outpatient treatment records also contain diagnoses of rule 
out manic depressive disorder, substance abuse disorder and 
major depressive disorder.  There is no evidence of record to 
indicate that the appellant reported, complained of, or 
sought treatment for any psychiatric disorder within one year 
of service separation, nor was he diagnosed with any such 
condition until many years after service.  Private medical 
records dated between 1987 and 1991 contain no mention of any 
psychiatric diagnosis.  Furthermore, the absence of any 
evidence of any chronic or persistent symptoms of any 
psychiatric disorder until years after his separation from 
service constitutes negative evidence tending to disprove the 
claim that the appellant incurred any psychiatric condition 
during his active service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an in-service event, disease, or 
injury and any current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 
(1993).  While the appellant has presented medical evidence 
of a current psychiatric disorder, there is no competent 
medical evidence of record to directly relate the claimed 
psychiatric problems to the appellant's active military 
service.

The Board has considered the appellant's statements to the 
effect that he currently experiences various psychiatric 
symptoms that are causally related to his more than six years 
in the military.  However, the evidence does not indicate 
that he possesses medical expertise.  He is not competent to 
render an opinion on a matter requiring medical expertise, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board therefore finds that the appellant's claimed 
psychiatric condition (other than PTSD) is not related to his 
active service.  While it is apparent that the appellant is 
currently diagnosed with psychiatric disorders, the medical 
evidence of record as a whole supports the conclusion that 
there is no etiological relationship between the origin 
and/or severity of any one of those conditions and his active 
military service.  In the absence of any evidence tending to 
show continuity of symptomatology or a competent medical 
opinion as to a nexus between the claimed psychiatric 
disorders and service, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for any psychiatric disorder (other than PTSD).

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Because the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Service connection for a psychiatric disorder (other than 
PTSD) is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Review of the appellant's service medical records reveals 
that the appellant was involved in an auto accident in April 
1979.  He thereafter sought medical treatment for complaints 
of low back pain and was diagnosed with, and treated for, a 
lumbar strain.  In addition, the appellant was put on limited 
duty profile for four weeks on April 30, 1979.  The January 
1980 report of medical examination notes the April 1979 car 
accident, as well as occasional use of a back brace for post-
traumatic lumbar pain and occasional pain after lifting or 
prolonged sitting.  The examiner also noted that the 
appellant was first diagnosed with gouty arthritis in 1974. 

The appellant was not afforded any VA medical examination.  
Nor was any medical opinion solicited on the question of 
whether the current findings of low back pathology are 
related to any signs or symptoms the appellant had during 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

In addition, the RO has been put on notice that additional 
pertinent medical records exist.  As noted in a September 
1999 VA outpatient treatment records, the appellant was run 
over by a forklift during the previous year and he received 
treatment for his injuries through Workers' Compensation.  
The note also indicated that the appellant had received 
treatment from private doctors for the 'past several years.'  
While the RO did obtain a copy of the January 2004 Social 
Security Administration decision that awarded the appellant 
disability benefits, the associated medical records, as 
delineated in the List of Exhibits for that decision, have 
not been obtained or associated with the claims file.  All of 
these records must be obtained and associated with the claims 
file.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his remaining claim and 
of what part of such evidence he should 
obtain and what part the AMC/RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
all the medical records associated with 
the January 2004 SSA Administrative Law 
Judge (ALJ) decision, as noted in the 
associated List of Exhibits, as well as 
copies of all of the medical records upon 
which any further decision concerning the 
veteran's entitlement to benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's lumbar spine since 
service not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers who have treated 
him for any back disorder since service.  
In particular, the RO should obtain the 
records from treatment provided after the 
work-related injury that occurred in 
approximately 1998 (including employer 
medical records and Workers Compensation 
claim records).  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic and neurological evaluation to 
determine the nature, onset date and 
etiology of any low back pathology.  The 
claims file must be made available to the 
examiners for review in connection with 
the examinations.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any low back disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current disorder is attributable 
to the veteran's military service.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
low back pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
low back pathology is related to 
symptoms or signs he may have had in 
service beginning in 1974 when his 
gouty arthritis was first diagnosed 
or beginning with the April 1979 
auto accident (particularly those 
documented in the service medical 
records)? and

c.  Whether the veteran's current 
low back pathology is related to 
symptoms and signs that may have 
occurred within one year of service 
separation?

6.  Upon receipt of the VA orthopedic and 
neurological examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the low back issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


